Citation Nr: 0513514	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  00-14 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to service connection for a leg disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty in the Unites 
States Marine Corps from July 1972 to July 1975, and in the 
United States Army from July 1976 to July 1978.

When the veteran's claims were last before the Board of 
Veterans' Appeals (Board) in September 2001, they were 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Houston, Texas for further development 
and readjudication.  

Following the completion of the requested development, 
supplemental statements of the case were issued in July 2004 
and October 2004, and the case was returned to the Board for 
further appellate review.  

In the introduction to the Board's September 2001 remand, the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD, was referred to the RO 
for initial consideration and appropriate adjudicative 
action.  

Those requested actions do not appear to have been 
accomplished, and are once again referred to the RO for 
appropriate action.  

The issue of entitlement to service connection for a leg 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  All evidence necessary for review of the issues 
considered and not remanded herein on appeal have been 
obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to those claims 
and the evidence necessary to substantiate them.

2.  The veteran is not a veteran of combat.

3.  Diagnoses of PTSD are based upon unsubstantiated 
stressors.

4.  There is credible evidence of an injury to the lumbar 
spine in service, and competent medical evidence diagnosing a 
current degenerative disc disease of the lumbar spine.  The 
competent evidence is in equipoise as to whether there is a 
link between the current lumbar spine disorder and the in-
service back injury.  


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by service, 
and the veteran is not entitled to service connection for 
post-traumatic stress disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).

2.  Degenerative disc disease of the lumbar spine was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, during the pendency of the claimant's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
revises VA's obligations in two significant ways.  First, VA 
has a duty to notify the appellant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.




The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has held that 38 U.S.C.A. § 5103(a), 
as amended by the VCAA, and 38 C.F.R. § 3.159(b), as amended, 
which pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete application, 
apply to those claimants who seek to reopen a claim by 
submitting new and material evidence pursuant to 38 U.S.C.A. 
§ 5108.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  These 
were original claims filed by the veteran in December 1998, 
utilizing VA Form 21-526, the document used for such 
purposes.  They appeared substantially complete on their 
face.  The veteran clearly identified the disabilities in 
question and the benefit sought.  Further, he referenced the 
bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefit sought with the 
December 1999 rating decision, August 2000 statement of the 
case, May 2000 supplemental statement of the case, September 
2001 Board remand, the April 2004 letter from the RO 
explaining the VCAA, and the July 2004 and October 2004 
supplemental statements of the case.  

The September 2001 Board remand, the April 2004 letter from 
the RO explaining the VCAA, and the July 2004 supplemental 
statement of the case specifically provided the veteran with 
notice of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  

It was further noted in the foregoing documents that what was 
lacking was evidence associated a current disorder with a 
disease or injury of service origin, or in the case of the 
claim of entitlement to service connection for post-traumatic 
stress disorder, there was lacking corroboration of a claimed 
stressor.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or made exhaustive efforts to obtain the veteran's service 
medical records pertaining to the veteran's service in both 
the Marine Corps and the U.S. Army, and VA treatment records 
and private treatment records as they were identified by him.  

In addition, the RO made and exhaustive attempt to obtain 
corroboration of the veteran's alleged stressors through the 
appropriate offices of the United States Marine Corps.  
Essentially, the veteran has not identified or authorized the 
release of any other medical, historical or personnel records 
pertaining to his claims.  Therefore, the duty to notify has 
been satisfied.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(2004).

There is no indication that there is any probative evidence 
available that has not been obtained concerning the issue on 
appeal.  By the September 2001 Board remand, the April 2004 
letter from the RO, and the July 2004 supplemental statement 
of the case, the veteran was clearly advised as to which 
portion of evidence is to be provided by him and which 
portion is to be provided by VA.  

The veteran was further advised of this information - 
including specifically the duties of the RO where federal 
records are concerned - in these documents.  That requirement 
of VA has been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Multiple VA examinations have been conducted which have 
specifically addressed the issue of whether any current 
disorder at issue may be related to service.  

Significantly, in addition to others, VA examinations were 
conducted in May, June, and July 2003, pursuant to the 
Board's September 2001 remand.  The veteran has made no 
contentions, and subsequent medical evidence does not 
indicate, that the evidence is lacking so as to require the 
scheduling of another VA examination.  See 38 U.S.C.A. § 
5103A(d) (West 2002).

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The CAFC made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the April 2004 letter from the 
RO.  This letter did not indicate that the veteran was 
limited to 30 days to respond.  Instead, it indicated that 
the veteran had 60 days to respond.  

Notwithstanding, It is most significant to note that 
additional medical evidence was sought and obtained long 
after the 60 day response period; more than one year has 
transpired since the April 2004 notice in question, and there 
has been no indication of the existence of additional 
pertinent evidence.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, the Board 
has concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

At this juncture, it is noted that the CAVC decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified herein.

In the present case, a substantially complete application was 
received prior to the December 1999 rating decision that 
constituted the RO's initial denial of the veteran's claims 
for service connection.  

Only after that rating action was promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  

In Pelegrini II, the CAVC pointed out that it was not holding 
that in a case in which pre-AOJ-adjudication notice was not 
provided the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  No nullification or voiding requirement, 
either explicit or implicit, was found.  The CAVC recognized 
that where pre-initial-AOJ adjudication notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice because an initial AOJ 
adjudication had already occurred.  Instead, the appellant 
has the right to VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini II, 18 Vet. App. at 120. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

As discussed in detail above, the statute and the regulation 
implementing VCAA provide for pre-initial-AOJ-adjudication 
notice, but the CAVC in Pelegrini II specifically recognized 
that, where, as here, notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with VCAA.  The 
CAVC stated in that decision, that "the appellant had the 
right on remand to VCAA content-complying notice and proper 
subsequent VA process."  

Note that the CAVC in Pelegrini II did not state that the 
appellant had the right on remand to VCAA notice and 
subsequent AOJ adjudication.  Pelegrini II, went on to 
explain that "readjudication of the appellant's claim may 
well have to be carried out by the AOJ once complying notice 
is given on remand . . ."  The CAVC then set out the 
circumstances under which AOJ adjudication would have to 
either be undertaken or waived, and those circumstances were 
specifically limited to the introduction of newly submitted 
evidence.  It would follow that without such newly submitted 
evidence, AOJ adjudication is not a necessary part of 
"proper subsequent VA process."  

Finally, in the Pelegrini decision, the CAVC also held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the April 2004 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
letter, the RO stated, "If you have any other evidence in 
your possession that pertains to your claim, please send it 
to us."  

Thus, the Board finds that in this case, each of the four 
content requirements of a VCAA notice has been fully 
satisfied, and that any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  38 C.F.R. § 20.1102.


PTSD

Factual Background

The veteran's service records, including his DD Form 214 
indicate that he served with the Unites States Marine Corps 
from July 1972 to July 1975, and in the United States Army 
from July 1976 to July 1978.  During his service with the 
Marine Corps in the Vietnam War era, the veteran's principal 
duty was as a general warehouseman stationed in Japan and in 
Nam Phong, Thailand.  For his service, the veteran received 
the National Defense Service Medal, Rifle experts badge, and 
Good Conduct Medal.  There is no record of medals or awards 
associated with combat.  

The veteran's service medical records show multiple 
evaluations for low back pain during his first period of 
service.  Ultimately, the veteran was referred for 
psychiatric evaluation.  In August 1973, a diagnosis was made 
of psychophysiologic musculoskeletal reaction, that was 
determined to have existed prior to service.  During 
hospitalization, the veteran reported a history of suicide 
attempts on three occasions during adolescence.  He also 
reported attempting to murder his brother on two occasions.  
The veteran was again hospitalized in September 1973 for 
psychiatric treatment.  He was discharged with a diagnosis of 
acute situational reaction resolving.  The service medical 
records also show complaints of depression in 1976, but no 
diagnosis was made.  Discharge physical examination reports 
were negative for psychiatric abnormalities.  There were no 
complaints of, or treatment for PTSD in the service medical 
records.  

Post-service medical records document the veteran's treatment 
for drug abuse and depression beginning in 1991 through the 
present.  The results of a VA psychiatric examination in May 
2003 included a provisional diagnosis of PTSD, conditioned on 
the verification of the stressful experiences that the 
veteran claimed to have occurred in Thailand and Vietnam.  VA 
examination in January 2004 showed a diagnoses of PTSD, by 
history; drug abuse; a substance-induced mood disorder; and a 
personality disorder.  

Social Security Administration records document that the 
veteran was granted Social Security benefits from 1998 with a 
primary diagnoses of major depression, a personality 
disorder, and a history of polysubstance abuse in partial 
remission.  

The veteran filed the initial claim for service connection 
for PTSD in December 1998.  In response to that claim, the RO 
directed a letter to the veteran in November 2001 that asked 
that he provide exact information regarding the in-service 
stressor events, including dates, times, and places of event; 
exact unit of assignment numbers; full description of events, 
including details of the veteran's involvement; and the full 
names and ranks of any other personnel involved, and the 
names of witnesses.  After receiving no response, in December 
2002, the RO directed a second letter to the veteran asking 
for the same information.  

Eventually, in the context of his psychiatric evaluations, 
the veteran provided details pertaining to stressful 
incidents that he allegedly experienced in service.  The 
veteran has reported that on his way to his duty station in 
Thailand, he landed in Vietnam and while there, witnessed a 7 
year old child being shot.  There was also a reference to a 
plane being shot down.  He also reported that while in 
Thailand, he had to shoot a 14 year old female sniper, and 
that on another occasion, he had to recover the body parts of 
children from a theater that had been blown up.  

In June 2003, the RO submitted requests to the United Stated 
Marine Corps for confirmation of any stressors reported by 
the veteran relating to the veteran's service during the 
Vietnam War era.  The Marine Corps wrote back in June 2003, 
and stated that the information provided was insufficient for 
the purpose of conducting any meaningful research on the 
veteran's behalf.  The RO was referred to the Marine Corps 
Historical and Museum Division for assistance in obtaining 
specific historical information pertaining to the veteran's 
unit.  

In May 2004, the Marine Historical Center responded that more 
specific information needed to be provided pertaining to the 
veteran's service and his stressful events allegedly 
experienced therein.  After attempting to contact the veteran 
for more specific information without success, the RO 
directed a letter to the Marine Historical Center providing 
the requested information.  

In June 2004, the Marine Historical Center responded by 
providing information pertaining to the activities of the 
veteran's unit during the Vietnam War era.  

None of the information provided by the Marine Corps was 
specific to the veteran nor did it tend to corroborate the 
stressful events that the veteran claimed to have 
experienced.  The veteran provided no additional information 
or details pertaining to the alleged stressors in service.


Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The veteran does not claim that he had PTSD during service, 
nor is there evidence supporting such an allegation.  Rather, 
it is the veteran's contention that he experienced traumatic 
events during service related to combat experiences both in 
the Republic of Vietnam and Thailand during the Vietnam War 
era, and that these stressful events are responsible for his 
current PTSD.  

Effective on and after March 7, 1997, in order for a claim 
for service connection for PTSD to be successful there must 
be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2002); see also Cohen v. 
Brown, 10 Vet. App 128 (1997).  

38 C.F.R. § 4.125(a) (2004) requires the diagnosis of a 
mental disorder to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV), or be returned by the rating agency to the examiner 
to substantiate the diagnosis. 

The diagnosis of PTSD appears on several occasions in the 
veteran's post-service medical records, including most 
recently, by history, as noted in a January 2004 VA 
examination that was conducted for the purpose of identifying 
the current existence of post-traumatic stress disorder.  The 
Board, however, does not reach the question of whether there 
is medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a).  The veteran's claim instead turns 
a threshold question of whether there is credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  As explained in detail below, the Board finds that 
there is no such evidence.  

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the CAVC has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic stress 
disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy and the 
stressors are related to the combat.  See Gaines v. West, 11 
Vet. App. 353 (1998).  The CAVC has held that:

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2004).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  

The fact that the appellant served in a "combat area" or 
"combat zone" does not mean that he himself engaged in combat 
with the enemy.  Id.  

Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  

Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id.  However, the claimant's 
assertions that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

The initial question to be addressed is whether the veteran 
received the requisite military citations or whether there is 
other supportive evidence to establish that the veteran 
"engaged in combat with the enemy."  

The appellant did not receive any award or decoration that 
would provide "conclusive evidence" that he "engaged in 
combat with the enemy."  While he did receive the National 
Defense Service Medal as shown on his DD Form 214 for his 
period of Marine Corps service, he did not receive any other 
medal or indication of participation in combat such as the 
Combat Infantry Badge, Purple Heart, or "V" devices.  
Without such accompanying medals or devices, the National 
Defense Service Medal is not conclusive evidence of combat.  
See M21-1, Part VI, paragraph 11.38(b)(1).  

Secondly, there is no supporting evidence that the veteran 
engaged in combat.  The veteran has cited as potential 
stressors several incidents including having to kill a 7 year 
old and a 14 year old while on patrol in Vietnam or Thailand.  
He also reports having been involved in the attempted rescue 
of children after a theater blew up in Thailand.  While these 
alleged events are related to combat, his assertions alone 
are not sufficient, by themselves, to establish that these 
things occurred or that he is a veteran of combat.  

There being no evidence that the veteran was a veteran of 
combat, the preponderance of the evidence is against this 
element of his claim.  Accordingly, there must be 
satisfactory corroboration in order to establish the 
existence of a stressor.  See 38 C.F.R. § 3.304(f).  In this 
case, the veteran's only evidence of his in-service stressors 
is once again limited to his own testimony.  

Significantly, the Marine Corps was unable to verify any 
claimed stressors.  With respect to the stressors the veteran 
asserted in response to the RO's inquiries, his responses 
lacked the specificity required by the Marine Corps for 
further research.  The Board notes that there is, in fact, no 
corroboration that the veteran was ever in the Republic of 
Vietnam, although it appears that he was in Thailand.  In 
that regard, the medical record contains several psychiatric 
examination reports in which the veteran reported 
considerable service in Vietnam.  This lack of consistency in 
the record suggests that the veteran may not be an accurate 
historian with regard to his alleged Vietnam or combat 
service.  Regardless, there is no evidence of any of the 
alleged stressful events reported by the veteran in the 
pursuit of his claim for service connection for PTSD.  


Any evidence from the service department or any other 
evidence supporting a description of the event is sufficient 
to establish the occurrence of a stressor.  See M21-1, Part 
III, paragraph 5.14(a).  In this case, the diagnoses of PTSD 
in the record are based on unverified stressors provided to 
the examiner by the veteran.  As the CAVC has stated, neither 
the appellant's testimony or after-the-fact medical nexus 
evidence is sufficient "credible supporting evidence" of 
the actual occurrence of an in-service stressor.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).  

In other words, neither the veteran's written or oral 
statements nor the medical opinions of post-traumatic stress 
disorder based on the veteran's history establish the actual 
occurrence of an in-service stressor.  

In summary, there has been presented no credible supporting 
evidence that the claimed in-service stressors actually 
occurred.  The Board finds the veteran's own accounts of his 
stressors to be contradictory and very general in nature, and 
therefore lacking in credibility.  Secondly, it is 
inconceivable that one would experience such stressful events 
and not know the names of any fellow participants or 
witnesses, the general location of the incidents, or the time 
it occurred.  Given the unreliability of the veteran's 
accounts and the lack of any supportive documentation of the 
occurrence of the stressors, the preponderance of the 
evidence is against establishing any stressor in service.

In the absence of a diagnosis that is based on verifiable 
stressors, therefore, the Board is constrained to deny the 
veteran's claim for service connection for PTSD.  

The preponderance of the evidence is against the claim.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  See 38 
U.S.C.A. § 5107(b)(West Supp. 2001); 38 C.F.R. § 3.102 
(2002).



Degenerative Disc Disease of the Lumbar Spine.

The veteran contends that his currently diagnosed 
degenerative disc disease of the lumbar spine is related to 
an injury to his low back and treatment for low back pain 
that he experienced during service.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service will rebut the presumption.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304 (2004).  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of direct service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Applying the Hickson analysis to the instant case, the first 
question is whether there is a current diagnosis of the 
claimed lumbar spine disorder.  Current treatment records, 
including X-ray studies and reports of VA compensation 
examinations conducted in 2003, show a lumbar spine disorder 
diagnosed as degenerative disc disease.  A May 2003 X-ray 
study shows marked disc space narrowing at L3-L5.  The 
records also note that the veteran has required and undergone 
surgery, namely L3-S1 laminectomies and fusion, for his 
lumbar spine disorder.  Clearly, the question of a current 
disorder can be answered in the affirmative.  

The next question for analysis is whether there is evidence 
of a lumbar spine disease or injury during service.  Again, 
the question must be answered in the affirmative.  Service 
medical records for the veteran's first period of service in 
the United States Marine Corps documents that he was treated 
for low back pain in service.  In August 1973, he was 
admitted to a Naval Hospital with a diagnosis of low back 
pain.  

It was noted in the records that the veteran had reported at 
that time that he had experienced intermittent low back pain 
since the age of 14, when he had injured the back in a 
football game.  While in the Naval Hospital, neurological and 
orthopedic studies showed no physical abnormalities.  It was 
the opinion of the treating orthopedic surgeon that the 
veteran's back injury and low back pain had predated his 
military service.  Service medical records document 
subsequent treatment of the veteran for complaints of low 
back pain.  Without addressing the question of whether the 
veteran had a pre-existing back disorder or that he had an 
initial injury to his low back during service, the Board must 
conclude that the veteran did indeed experience a back injury 
in service, in satisfaction of the second element of the 
Hickson paradigm.  

With respect to Hickson element three, that is, "medical 
evidence of a nexus between an in-service injury or disease 
and the current disability," the Board finds the most 
probative evidence on the matter to be the various VA 
orthopedic and neurological examinations conducted for the 
specific purpose of obtaining opinions as to whether such a 
relationship exists between the veteran's lumbar spine 
degenerative disc disease and his period of service.  

The most authoritative and probative evidence against the 
veteran's claim is contained in a report of a VA orthopedic 
examination conducted in June 2003, by DV, MD for the purpose 
of determining the etiology of the veteran's current low back 
disorder.  Although Dr. DV conducted the initial examination 
of the veteran's spine without the benefit of a review of the 
veteran's claims file, a subsequent analysis was conducted in 
July 2003 based upon such a review.  

Following the physical examination of the veteran in June 
2003, but without the review of the claims file, including 
the veteran's service medical records, Dr. DV's pertinent 
impression was degenerative disc disease of the lumbar spine, 
with history of cauda equina syndrome, status post emergent 
MRI with residual mechanical low back pain and epidural 
fibrosis.  A diagnosis of recent spinal stenosis of the 
cervical spine was also made.  

With regard to etiology, the examiner remarked that the 
veteran's current difficulties with his back and legs was due 
to surgery of 1999, the result of an injury, or the result of 
recently diagnosed cervical stenosis.  Dr. DV noted the 
veteran's denial of significant lumbar spine injury prior to 
service, and noted further that the veteran appeared to have 
sustained a self-limiting soft tissue injury in service that 
would not be expected to evolve into a chronic process 
following service.  

Following a review of the veteran's claims file in July 2003, 
including his service medical records, Dr. DV issued an 
addendum to his initial report and concluded that the 
veteran's current leg and back symptoms are most likely 
related to the post-service 1999 injury.  Dr. DV noted that 
the veteran did have a lower back injury in service, but no 
medical follow-up between 1978 and 1999.  The examiner stated 
that if those records appear, a further addendum may be in 
order.  The examiner noted further that there was no evidence 
to suggest a radicular finding in service and that would 
therefore not be considered aggravated by service. 

The most compelling evidence supporting the veteran's claim 
is contained in a report of a VA neurological examination 
conducted in June 2003, by AS, MD for the purpose of 
determining the etiology of the veteran's current low back 
disorder.  Although Dr. AS conducted the initial examination 
of the veteran without the benefit of a review of the 
veteran's claims file, a subsequent analysis was conducted in 
July 2003 based upon such a review.  

Following the physical examination of the veteran in June 
2003, but without the review of the claims file, including 
the veteran's service medical records, the pertinent 
impression was chronic low back pain with right-sided 
sciatica, most likely related to underlying degenerative disc 
disease involving the lumbosacral strain, likely aggravated 
by the veteran's service-connected low back strain.  In 
making this conclusion, Dr. AS noted that the veteran had 
reinjured his low back in 1999, after leaving the service, 
and that reinjury caused further worsening of the symptoms.  

Following a review of the veteran's claims file in July 2003, 
including his service medical records, Dr. AS issued an 
addendum to his initial report and concluded that the 
veteran's chronic low back pain with associated right-sided 
sciatica is most likely related to the underlying 
degenerative disc disease which likely predated the veteran's 
military service.  Dr. AS opined further that the veteran's 
degenerative disc disease was most likely aggravated by the 
previous injuries and also by the service-related injury.  
Dr. AS did concede, however, that the extent of contribution 
by the service-related injury could not be established with 
reliability.  

As a physician, Dr. AS has the medical expertise to give an 
opinion as to what he believes to have been the consequences 
of the documented in-service injury in question, in terms of 
both immediate and remote residuals.  Significantly, Dr. AS 
provided reasons and bases for his opinions with reference to 
the medical evidence in the claims file, including the 
intervening 1999 injury to the veteran's back.  Dr. AS did 
not offer his opinion regarding the origin of the lumbar 
spine disorder conditionally or with hesitancy.  He 
emphasized the likelihood of a relationship through 
aggravation between the in-service incident and the current 
lumbar spine disability.  

In summary, applying the Hickson analysis, the Board 
concludes that there was an in-service injury to the 
veteran's back, and that the veteran has a current 
degenerative disc disease of the lumbar spine.  Hickson 
elements (1) and (2) are accordingly met.  With respect to 
Hickson element (3), medical nexus evidence, the Board finds 
that the evidence is in equipoise as to the question of 
whether the current lumbar spine disorder is etiologically 
related to the in-service injury.  Each of the medical care 
providers for and against the claim have provided equally 
compelling reasons for their conclusions.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See also 38 C.F.R. § 3.102.  

As to this issue, the Board finds that there is an 
approximate balance of the positive and negative evidence as 
to whether the veteran currently has degenerative disc 
disease of the lumbar spine that is related to the in-service 
injury.  Thus, the Board concludes that the veteran's claim 
for service connection for a degenerative disc disease of the 
lumbar spine is granted.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is granted.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 
7112(West 2002).

The veteran essentially contends that he has a leg disorder, 
and has claimed that it is either the result of an injury in 
service or secondary to his now service-connected low back 
disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to, the result 
of, or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).  

As indicated, service connection is now in effect for 
degenerative disc disease of the lumbar spine.  When the 
veteran's claims were remanded in September 2001, it was 
requested that VA orthopedic and neurological examinations be 
conducted for ascertaining the nature and etiology of his low 
back disorder, but also for the purpose of ascertaining the 
nature and etiology of his claimed leg disorder, including as 
secondary to his back disability.  

Although the foregoing examinations were conducted, the issue 
of whether there exists a leg disorder was not specifically 
addressed.  It was unclear from the reports, in any event, as 
to whether the veteran had a leg disorder that could be 
distinguished as a separate entity versus as part of the 
symptomatology of the degenerative disc disease of the lumbar 
spine.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  

Under the circumstances of this case, the Board finds that an 
examination is necessary to determine whether the veteran has 
a leg disorder as a separate entity, and whether it can be 
associated with service by way of incurrence or as secondary 
to a service-connected disorder.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act (VCAA )and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

1.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
and neurological examination by an 
appropriate physician to show the nature, 
extent, and etiology of his claimed leg 
disorder. 

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special tests and studies 
should be conducted.
The examiner must address the 
following medical questions:
Is it at least as likely as not that 
that the veteran has a leg disorder 
found on examination that can be 
classified as a distinct pathological 
entity separate and apart from any 
other disease process active in the 
veteran?

Is it at least as likely as not that 
any leg disorder found on examination 
is related to service on any basis, 
including incurrence or as secondary 
to service-connected degenerative disc 
disease?


If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
degenerative disc disease of the lumbar 
spine aggravates any leg disorder found 
present?

If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  In 
particular, the VBA AMC should review the 
requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a leg disorder.  


If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection, and may result in a denial(s).  38 C.F.R. 
§ 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


